Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Contact: Media Contact: Pamela Catlett Kellie Leonard (503) 671-4589 (503) 671-6171 NIKE REPORTS FIRST QUARTER EARNINGS PER SHARE OF $1.03 Revenue up 17 percent; Worldwide Futures Orders Up 10 Percent BEAVERTON, Ore., Sept. 24, 2008 – NIKE, Inc. (NYSE: NKE) today announced financial results for its fiscal 2009 first quarter ended August 31, 2008. Revenue grew 17 percent to $5.4 billion, compared to $4.7 billion for the same period last year. Changes in currency exchange rates increased revenue growth by 7 percentage points for the quarter. First quarter net income decreased 10 percent to $510.5 million, compared to $569.7 million in the prior year. Diluted earnings per share decreased 8 percent to $1.03, versus $1.12 last year. In the prior year’s first quarter, the Company received a one-time tax benefit of $105.4 million, which contributed $0.20 per diluted share. Adjusted forthis prior year benefit, net income and earnings per share would have grown10% and 12%, respectively. “NIKE’s first-quarter results reflect the strength of our brands and our global business,” said NIKE, Inc. President and CEO Mark Parker. “Our relentless focus on product innovation and premium consumer experiences generated balanced growth across every region and market share gains in key categories.” Parker concluded, “NIKE is able to connect with consumers and energize the market like nobody else. As we combine that with running a strong and smart business, we generate new growth, deliver strong cash flows, and create greater value for our shareholders.”* Futures Orders The Company reported worldwide futures orders for athletic footwear and apparel, scheduled for delivery from September 2008 through January 2009, totaling $6.8 billion, 10 percent higher than such orders reported for the same period last year. Changes in currency exchange rates increased reported orders growth by 1 percentage point.* By region, futures orders for the U.S. were up 3 percent; Europe (which includes the Middle East and Africa) increased 4 percent; and Asia Pacific and the Americas each grew 27 percent. Changes in currency exchange rates did not have a significant impact on reported futures orders growth in Europe, but did increase reported futures orders growth by 3 percentage points in the Asia Pacific and Americas regions. Regional Highlights U.S. During the first quarter, U.S. revenues increased 8 percent to $1.8 billion versus $1.6 billion for same period last year. U.S. athletic footwear revenues increased 9 percent to $1.2 billion. Apparel revenues increased 9 percent to $464.4 million.
